 

So Oo ID On SP WD YO =

NWN NY NN NY NY NN BR ee ee ee ee
oN AN FB WOH fF SoG wo w&O IN AWN Bw SF OS

 

 

Case 2:19-cr-00140-JLR Document 15 Filed 08/14/19 Page 1 of 12

Judge James L. Robart

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR19-140JLR
Plaintiff, PLEA AGREEMENT
Vv.
PORNCHAI CHAISEEHA,
Defendant.

 

 

The United States of America, by and through Brian T. Moran, United States
Attorney for the Western District of Washington, and Matthew Diggs, Assistant United
States Attorney for said District, PORNCHAI CHAISEEHA, and his attorney, Kurt
Hermanns, enter into the following Agreement, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

1: Waiver of Indictment. Defendant, having been advised of the right to be
charged by Indictment, agrees to waive that right and enter a plea of guilty to the charge
brought by the United States Attorney in an Information.

2. The Charge. Defendant, having been advised of the right to have this
matter tried before a jury, agrees to waive that right and enter a plea of guilty to the
following charge contained in the Information.

a. Conspiracy to Defraud the Government, as charged in Count 1, in

violation of Title 18, United States Code, Section 371.

PLEA AGREEMENT - 1 UNITED STATES ATTORNEY

; ; 700 STEWART STREET, SUITE 5220
U.S. v. Pornchai Chaiseeha, CR19-140JLR SEATTLE, WASHINGTON 98101

(206) 553-7970
 

oc Oe HN HD A SBP WD NO —

NM NO BR DN KN DN KD DD wee ee
oO SN DN AH BP WD NY KF DTD Oo CBC n DH HA FP WW NO KF CO

 

 

Case 2:19-cr-00140-JLR Document 15 Filed 08/14/19 Page 2 of 12

By entering this plea of guilty, Defendant hereby waives all objections to the form
of the charging document. Defendant further understands that before entering his guilty
plea, he will be placed under oath. Any statement given by Defendant under oath may be
used by the United States in a prosecution for perjury or false statement. .

3. Elements of the Offense. The elements of the offense of Conspiracy to
Defraud the Government to which Defendant is pleading guilty are as follows:

First, the defendant agreed with another to defraud the United States by
obstructing the lawful functions of a government agency by deceitful or dishonest means;

Second, the defendant became a member of the conspiracy to defraud knowing of
at least one of its objects and intending to help accomplish it; and

Third, one member of the conspiracy performed at least one overt act for the
purpose of carrying out the conspiracy.

4, The Penalties. Defendant understands that the statutory penalties
applicable to the offenses to which he is pleading guilty are as follows:

a. For the offense of Conspiracy to Defraud the Government, as
charged in Count 1: A maximum term of imprisonment of five (5) years, a fine of up to
two hundred and fifty thousand dollars ($250,000.00), a period of supervision following
release from prison of up to three (3) years, and a mandatory special assessment of one

hundred dollars ($100.00).

If a probationary sentence is imposed, the probation period can be up to five (5)
years. Defendant agrees that the special assessment shall be paid at or before the time of
sentencing.

Defendant understands that supervised release is a period of time following
imprisonment during which he will be subject to certain restrictive conditions and
requirements. Defendant further understands that if supervised release is imposed and he
violates one or more of the conditions or requirements, Defendant could be returned to

prison for all or part of the term of supervised release that was originally imposed. This

PLEA AGREEMENT - 2 UNITED STATES ATTORNEY

; ; 700 STEWART STREET, SUITE 5220
U.S. v. Pornchai Chaiseeha, CR19-140JLR SEATTLE, WASHINGTON 98101

(206) 553-7970
 

oe ND Wn FP WW LH

BDO NO BD NO DDO DO NY DN DR ee eee
Co DD OH PP WD NYO KF DO HDD nH FP W NY KS CO

 

 

Case 2:19-cr-00140-JLR Document 15 Filed 08/14/19 Page 3 of 12

could result in Defendant's serving a total term of imprisonment greater than the statutory
maximum stated above.

Defendant understands that as a part of any sentence, in addition to any term of
imprisonment and/or fine that is imposed, the Court may order Defendant to pay
restitution to any victim of the offense, as required by law.

Defendant agrees that any monetary penalty the Court imposes, including the
special assessment, fine, costs, or restitution, is due and payable immediately and further
agrees to submit a completed Financial Statement of Debtor form as requested by the
United States Attorney’s Office.

5. Rights Waived by Pleading Guilty. Defendant understands that by
pleading guilty, he knowingly and voluntarily waives the following rights:

a. The right to plead not guilty and to persist in pleas of not guilty;

b. The right to a speedy and public trial before a jury of his peers;

Cc. The right to the effective assistance of counsel at trial, including, if
Defendant could not afford an attorney, the right to have the Court
appoint one for him;

d. The right to be presumed innocent until guilt has been established

beyond a reasonable doubt at trial;

e. The right to confront and cross-examine witnesses against Defendant
at trial;

f. The right to compel or subpoena witnesses to appear on his behalf at
trial:

g. The right to testify or to remain silent at trial, at which trial such

silence could not be used against Defendant; and
h. The right to appeal a finding of guilt or any pretrial rulings.
6. Ultimate Sentence. Defendant acknowledges that no one has promised or

guaranteed what sentence the Court will impose.

PLEA AGREEMENT - 3 UNITED STATES ATTORNEY

; i 700 STEWART STREET, SUITE 5220
U.S. v. Pornchai Chaiseeha, CR19-140JLR SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Co eo SND TO Se WD YN

NO NO NH NO WH NHN NY NHN NO KR Ke RF Fe Fe Ee OS ESE SS
oOo NN OW BP WO NY KF OO PHN HD A BP WD NH KF CO

 

 

Case 2:19-cr-00140-JLR Document 15 Filed 08/14/19 Page 4 of 12

7. Restitution. Defendant shall make restitution to the Internal Revenue
Service in an amount of two hundred twenty thousand, two hundred and eighty-three
dollars ($220,283), and to the Washington State Department of Revenue in the amount of
seventy-nine thousand, five hundred and twenty-three dollars ($79,523), for a total
amount of two hundred ninety-nine thousand, eight hundred and six dollars ($299,806),
with credit for any amounts already paid. Said amounts shall be owed jointly and
severally with co-defendant Chadillada Lapangkura.

Defendant agrees that restitution is due and payable immediately after the
judgment is entered and is subject to immediate enforcement, in full, by the United
States. If the Court imposes a schedule of payments, Defendant agrees that the schedule
of payments is a schedule of the minimum payment due, and that the payment schedule
does not prohibit or limit the methods by which the United States may immediately
enforce the judgment in full. The IRS will use the amount of restitution ordered as the
basis for a civil assessment under 26 U.S.C. § 6201(a)(4). Defendant does not have the
right to challenge the amount of this restitution-based assessment. See 26 U.S.C. §
6201(a)(4)(C). Neither the existence of a restitution payment schedule nor Defendant's
timely payment of restitution according to that schedule will preclude the IRS from
immediately collecting the full amount of the restitution-based assessment.

Defendant is entitled to receive credit for restitution paid pursuant to this plea
agreement against any civil tax liabilities assessed by the IRS with respect to the same
periods for which restitution was ordered. Defendant understands and agrees that the
plea agreement does not resolve the Defendant’s civil tax liabilities, that the IRS may
seek additional taxes, interest and penalties from Defendant relating to the conduct
covered by this plea agreement and for conduct relating to another time period, and that
satisfaction of the restitution debt does not settle, satisfy, or compromise Defendant’s
obligation to pay any remaining civil tax liability. Defendant authorizes release of

information to the IRS for purposes of making the civil tax and restitution-based

assessments.
PLEA AGREEMENT - 4 UNITED STATES ATTORNEY
U.S. v. Pornchai Chaiseeha, CR19-140JLR 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo Oo HN DN OH FP WD HNO eS

No wo bp WN HN NHN WN NHN NYO KR KF KF KF Fe Oe OO Sell ele
oO NT NH WN BP W NY KF CO OBO FH NX DH FP WO NH KK CO

 

 

Case 2:19-cr-00140-JLR Document 15 Filed 08/14/19 Page 5 of 12

8. Tax Loss. The United States and Defendant stipulate and agree that the
correct amount of combined federal and state tax loss for purposes of sentencing is two
hundred ninety-nine thousand, eight hundred and six dollars ($299,806). This amount
includes as relevant conduct, unpaid federal and state taxes for the tax years of 2011-
2016. Defendant understands that this Plea Agreement does not preclude the Internal
Revenue Service or the Department of Revenue from assessing and determining any
additional civil tax, penalties, and/or interest that may be owed by Defendant.

9. Statement of Facts. The parties agree on the following facts. Defendant
admits he is guilty of the charged offense:

a. Point of Sale (POS) computer systems are commonly used by retail
businesses and restaurants to facilitate point-of-sale transactions, keep track of dates and
times, customers, servers, tables, orders, payments and refunds in real-time.

b. In POS systems, each sales transaction is assigned a unique
transaction number that identifies that transaction. The data of each transaction should be
immutable.

C. Government taxing authorities routinely accept calculations derived
from the electronic database maintained by the POS system with the condition that
electronic sales data must be complete, accurate, and furnished to the agencies on request.

d. Some POS systems have companion software programs, known as
Revenue Suppression Software (RSS), Cash Suppression Software or, colloquially, as a
“Zapper” program. RSS is a software program used to modify a business’s POS database
for the purpose of tax evasion by deleting or reducing cash sales transactions. When
executed, the RSS program deletes all or some of the cash transactions from the database
and then reconciles the books of the business. The resulting business records appear to
be complete and accurate but, in fact, are false and fraudulent in that the records show
less than the true income.

e. The only purpose of an RSS program is to falsify business records.
Use of RSS to defraud taxing authorities was illegal and, since 2013, simple possession
of RSS had been prohibited in Washington State. RCW 82.32.290(4)(a).

f. SmilePOS was a Lynnwood, Washington company that created a
POS system as well as a companion zapper program. S.U. was the owner and chief
executive officer of SmilePOS.

g. PORNCHAI CHAISEEHA and CHADILLADA LAPANGKURA
were part owners in multiple Thai restaurants located in Washington, Oregon, and
Hawaii. Some of these restaurants were operated under the name “Bai Tong,” while

PLEA AGREEMENT - 5 UNITED STATES ATTORNEY

; 5 700 STEWART STREET, SUITE 5220
U.S. v. Pornchai Chaiseeha, CR19-140JLR SEATTLE, WASHINGTON 98101

(206) 553-7970
SoS me NHN DN A SP WD YN

NO wo NM NY NO NH NY NH NO KH | HF KF FP FEF FOE RE ee
oOo aI NH A BPW NY KF CO OBO On Dn FPF WD NY KK O&O

 

 

Case 2:19-cr-00140-JLR Document 15 Filed 08/14/19 Page 6 of 12

others were called “Noi” (collectively Bai Tong Restaurants).

h. Beginning at a time unknown, but no later than 2010, and continuing
through August 2, 2017, CHADILADA LAPANGKURA and
PORNCHAI CHAISEEHA, and others, conspired to defraud the United States by
impeding, impairing, obstructing, and defeating the lawful government functions of the
Internal Revenue Service of the Treasury Department to ascertain, compute, assess, and
collect revenue, specifically, federal income and payroll taxes, as described in this
statement of facts.

1. CHADILADA LAPANGKURA and PORNCHAI CHAISEEHA
purchased SmilePOS software, with the associated RSS, to be installed at Bai Tong
Restaurants located in Redmond, Washington (Bai Tong Redmond), Tukwila,
Washington (Bai Tong Tukwila), and Bend, Oregon (Noi Thai Cuisine, Bend).

j. CHADILADA LAPANGKURA used the RSS system to delete cash
sales at Bai Tong Redmond, Bai Tong Tukwila, and Bai Tong Bend, and directed another
Bai Tong owner, J.C., and another employee to do the same.

k. CHADILADA LAPANGKURA and PORNCHAI CHAISEEHA
knew the resultant business records created by the RSS were false in that they omitted
substantial income earned in Bai Tong Redmond, Bai Tong Tukwila, and Noi Thai
Cuisine.

lL. CHADILLADA LAPANGKURA provided reports from SmilePOS
that omitted some cash sales to Bai Tong Restaurants’ third-party accountant and tax
preparer, and directed other Bai Tong employees to do the same. The submission of false
business records was done for the purpose of paying less than the legally-mandated taxes.

m. CHADILADA LAPANGKURA and PORNCHAI CHAISEEHA
received daily emails from SmilePOS summarizing total daily sales, total daily payments
by credit card, and total daily cash payments, among other things for each Bai Tong
Restaurant. These emails showed the true sales of the businesses, prior to any deletion of
cash transactions.

n. CHADILADA LAPANGKURA and PORNCHAI CHAISEEHA did
not tell their third-party accountant/tax preparer about the RSS, the unreported cash, or
the cash paid to Bai Tong Restaurant employees.

O. CHADILADA LAPANGKURA and PORNCHAI CHAISEEHA
signed and submitted the resultant false tax returns, which had been created based on the
false business records, to government taxing authorities, including the United States
Department of the Treasury and the Washington State Department of Revenue.
CHADILADA LAPANGKURA and PORNCHAI CHAISEFHA both knew the tax
returns to be false at the time they signed them.

p- CHADILADA LAPANGKURA and PORNCHAI CHAISEEHA

PLEA AGREEMENT - 6 UNITED STATES ATTORNEY

; ; 700 STEWART STREET, SUITE 5220
U.S. v. Pornchai Chaiseeha, CR19-140JLR SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo IF DBD On FSP WH YN —

NO wo NYO NY VN NY NY NY NO eS HS HF FS FSF SF Sl Ol eS Sl
Oo YD HN WA FP W NY KH TD O FAD Dn FP W NY KF CO

 

 

 

Case 2:19-cr-00140-JLR Document 15 Filed 08/14/19 Page 7 of 12

used the cash revenues which had been deleted from the POS system for the payment of
employees, business expenses, and, to a lesser extent, personal expenses.

q. CHADILADA LAPANGKURA transferred some of the skimmed
cash to bank accounts in Thailand, of which CHADILADA LAPANGKURAand
PORNCHAI CHAISEEFHA were owners and signors. PORNCHAI CHAISEEHA was
generally aware that funds were transferred to the foreign bank accounts. Although
required by law to do so, CHADILADA LAPANGKURA and PORNCHAI
CHAISEEFHA failed to disclose the existence of these foreign bank accounts on their
federal income tax returns.

r. CHADILADA LAPANGKURA and PORNCHAI CHAJSEEHA did
not pay federal employment taxes or withhold the employee portion of employment taxes
on the cash wages paid to Bai Tong employees.

S. For tax years 2011 through 2016, CHADILLADA LAPANGKURA ~
and PORNCHAI CHAISEFHA filed false and fraudulent United States Income Tax
Returns, specifically Forms 1040, Forms 1120-S and Forms 1065, for themselves and
Bai Tong Redmond, Bai Tong Tukwila, and Noi Thai Cuisine Bend, which significantly
understated the taxable income. The business returns under-reported revenue by one
million, thirty-four thousand, seven hundred and fifty dollars ($1,034,750). The parties
agree that the additional state and federal taxes due on the unreported income for the tax
years 2011 through 2016 was two hundred ninety-nine thousand, eight hundred and six
dollars ($299,806).

t. CHADILADA LAPANGKURA and PORNCHAI CHAISEEHA
and their co-conspirators performed one or more of the following overt acts, including
but not limited to:

i. On or about June 19, 2014, CHADILADA LAPANGKURA
sent a text message to SmilePOS owner, S.U., asking S.U. to delete the RSS program
from the Redmond Bai Tong location in advance of a Washington DOR audit of Bai
Tong Redmond.

Ik On or about August 27, 2015, CHADILLADA
LAPANGKURA and PORNCHAI CHAISEEHA signed a false Form 1040, U.S.
Individual Income Tax Return, for tax year 2014, which under-reported their income.

10. United States Sentencing Guidelines. Defendant understands and
acknowledges. that the Court must consider the sentencing range calculated under the
United States Sentencing Guidelines and possible departures under the Sentencing
Guidelines together with the other factors set forth in Title 18, United States Code,
Section 3553(a), including: (1) the nature and circumstances of the offenses; (2) the

history and characteristics of the defendant; (3) the need for the sentence to reflect the

PLEA AGREEMENT - 7 UNITED STATES ATTORNEY

; ; 700 STEWART STREET, SUITE 5220
U.S. v. Pornchai Chaiseeha, CR19-140JLR. SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Co Oe ND DN On SP WY YN —

NO NO HN NHN NH HO NH HN ND HF KF KF KF KF OFS FeO Rel Se
oOo nN ND NH FP W NY KF ODO OO fF NHN Dn FF WD NYO KF CO

 

 

Case 2:19-cr-00140-JLR Document 15 Filed 08/14/19 Page 8 of 12

seriousness of the offenses, to promote respect for the law, and to provide just
punishment for the offenses; (4) the need for the sentence to afford adequate deterrence to
criminal conduct; (5) the need for the sentence to protect the public from further crimes
of the defendant; (6) the need to provide the defendant with educational and vocational
training, medical care, or other correctional treatment in the most effective manner; (7)
the kinds of sentences available; (8) the need to provide restitution to victims; and (9) the
need to avoid unwarranted sentence disparity among defendants involved in similar
conduct who have similar records. Accordingly, Defendant understands and
acknowledges that:

a. The Court will determine applicable Defendant’s Sentencing
Guidelines range at the time of sentencing;

b. After consideration of the Sentencing Guidelines and the factors in
18 U.S.C. 3553(a), the Court may impose any sentence authorized by law, up to the
maximum term authorized by law;

C. The Court is not bound by any recommendation regarding the
sentence to be imposed, or by any calculation or estimation of the Sentencing Guidelines
range offered by the parties or the United States Probation Department, or by any
stipulations or agreements between the parties in this Plea Agreement; and

d. Defendant may not withdraw his guilty pleas solely because of the
sentence imposed by the Court.

11. Acceptance of Responsibility. At sentencing, if the district court
concludes Defendant qualifies for a downward adjustment for acceptance of
responsibility pursuant to USSG § 3E1.1(a) and the defendant’s offense level is 16 or
greater, the United States will make the motion necessary to permit the district court to
decrease the total offense level by three (3) levels pursuant to USSG §§ 3E1.1(a) and (b),
because Defendant has assisted the United States by timely notifying the United States of
his intention to plead guilty, thereby permitting the United States to avoid preparing for

trial and permitting the Court to allocate its resources efficiently.

PLEA AGREEMENT - 8 UNITED STATES ATTORNEY

; ; 700 STEWART STREET, SUITE 5220
U.S. v. Pornchai Chaiseeha, CR19-140JLR SEATTLE, WASHINGTON 98101

(206) 553-7970
So Oo YT HN AO FF WD KH

NM ho wp NO HN KN WN NY NO HF HB HF KF HF FO OF Oo Ell Sl
ot DN WH FP WD NYO KH TD OO FH DN FP WW HY KS CO

 

 

Case 2:19-cr-00140-JLR Document 15 Filed 08/14/19 Page 9 of 12

12. Sentencing Factors. The parties agree that the following Sentencing
Guidelines provisions apply to this case:
a. The parties agree that the defendant’s base offense level should be
18 based on a tax loss of more than $250,000 but less than $550,000, under USSG
§ 2T1.1 and § 2T4.1(G). |

b.° —_ The defendant retains the right to argue that the sophisticated means
enhancement under, pursuant to USSG § 2T1.4(b)(2), does not apply in this case. The
defendant acknowledges that the government will seek application of the two-level

enhancement for sophisticated means.

C. The defendant retains the right to argue that he should qualify for a
minor role adjustment under USSG § 3B1.2(b). The defendant acknowledges that the

government will oppose a reduction for minor role.

d. The parties agree that the defendant’s offense level should be
decreased by three levels, pursuant to USSG § 3E1.1, as further described in
paragraph 11.

Defendant understands, however, that at the time of sentencing, the Court is free to
reject these stipulated adjustments, and is further free to apply additional downward or
upward adjustments in determining Defendant's Sentencing Guidelines range.

13. Sentencing Recommendation. The government agrees to recommend a
sentence of imprisonment of no more than eighteen (18) months. The government is free
to make any other recommendation regarding other portions of Defendant’s sentence,
including fines, and restitution, consistent with this Plea Agreement. The Defendant
acknowledges that the sentencing recommendation in this paragraph is not binding upon
the Court.

14. Non-Prosecution of Additional Offenses. As part of this Plea Agreement,
the United States Attorney’s Office for the Western District of Washington agrees not to

prosecute Defendant for any additional offenses known to it as of the time of this

PLEA AGREEMENT - 9 UNITED STATES ATTORNEY

; ; 700 STEWART STREET, SUITE 5220
U.S. v. Pornchai Chaiseeha, CR19-140JLR SEATTLE, WASHINGTON 98101

(206) 553-7970
oS ee YN DO WH BW NO

NO No No bh bo i) DO NO NO pt ek — et ed — pet — — —_
Oo SID nO FP W YPN KF CO OHO BHA DB nH FBP W NY KS OS

 

 

Case 2:19-cr-00140-JLR Document 15 Filed 08/14/19 Page 10 of 12

Agreement that are based upon evidence in its possession at this time, and that arise out
of the conduct giving rise to this investigation. In this regard, Defendant recognizes the
United States has agreed not to prosecute all of the criminal charges the evidence
establishes were committed by Defendant solely because of the promises made by
Defendant in this Agreement. Defendant agrees, however, that for purposes of preparing
the Presentence Report, the United States Attorney’s Office will provide the United
States Probation Office with evidence of all conduct committed by Defendant.

Defendant agrees that any charges to be dismissed before or at the time of
sentencing were substantially justified in light of the evidence available to the United
States, were not vexatious, frivolous or taken in bad faith, and do not provide Defendant
with a basis for any future claims under the "Hyde Amendment," Pub. L. No. 105-119
(1997).

15. Breach, Waiver, and Post-Plea Conduct. Defendant agrees that if
Defendant breaches this Plea Agreement, the United States may withdraw from this Plea
Agreement and Defendant may be prosecuted for all offenses for which the United States
has evidence. Defendant agrees not to oppose any steps taken by the United States to
nullify this Plea Agreement, including the filing of a motion to withdraw from the Plea
Agreement. Defendant also agrees that if Defendant is in breach of this Plea Agreement,
Defendant has waived any objection to the re-institution of any charges that had not been
prosecuted.

Defendant further understands that if, after the date of this Agreement, Defendant —
should engage in illegal conduct, or conduct that violates any conditions of release, .
(examples of which include, but are not limited to, obstruction of justice, failure to appear
for a court proceeding, criminal conduct while pending sentencing, and false statements
to law enforcement agents, the Pretrial Services Officer, Probation Officer, or Court), the
United States is free under this Agreement to file additional charges against Defendant or
to seek a sentence that takes such conduct into consideration by requesting the Court to

apply additional adjustments or enhancements in its Sentencing Guidelines calculations

PLEA AGREEMENT - 10 UNITED STATES ATTORNEY

; ; 700 STEWART STREET, SUITE 5220
U.S. v. Pornchai Chaiseeha, CR19-140JLR SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oe NT DHD OO FP WW NO

NO NO NO NH NY NY NY NN NO KF HF KF KF FF EOP OOS |
CoN DN OW BP WD NYNO KF DOD OO OAD DWDn FP W NH KS SO

 

 

_ Case 2:19-cr-00140-JLR Document 15 Filed 08/14/19 Page 11 of 12

in order to increase the applicable advisory Guidelines range, and/or by seeking an
upward departure or variance from the calculated advisory Guidelines range. Under
these circumstances, the United States is free to seek such adjustments, enhancements,
departures, and/or variances even if otherwise precluded by the terms of the plea
agreement.

16. Waiver of Appeal. Defendant acknowledges that by entering the guilty
plea required by this plea agreement, and as consideration for the government’s
agreement to recommend a sentence of no more than eighteen months, Defendant waives
all rights to appeal from Defendant’s conviction and any pretrial rulings of the court.
Defendant further agrees that, provided the court imposes a custodial sentence that is
within or below the Sentencing Guidelines range (or the statutory mandatory minimum, if
greater than the Guidelines range) as determined by the court at the time of sentencing,
Defendant waives to the full extent of the law:

a. Any right conferred by Title 18, United States Code, Section 3742 to appeal
the sentence, including any restitution order imposed; and

b. Any right to bring a collateral attack against the conviction and sentence,
including any restitution order imposed, except as it may relate to the effectiveness of
legal representation.

This waiver, however, does not preclude Defendant from bringing an appropriate
motion pursuant to 28 U.S.C. § 2241, to address the conditions of his confinement or the
decisions of the Bureau of Prisons regarding the execution of his sentence.

If Defendant breaches this Plea Agreement at any time by appealing or collaterally
attacking (except as to effectiveness of legal representation) the conviction or sentence in
any way, the United States may prosecute Defendant for any counts, including those with
mandatory minimum sentences, that were dismissed or not charged pursuant to this Plea
Agreement.

17. Voluntariness of Plea. Defendant agrees that he has entered into this Plea

Agreement freely and voluntarily and that no threats or promises, other than the promises

PLEA AGREEMENT - 11 UNITED STATES ATTORNEY

. : 700 STEWART STREET, SUITE 5220
U.S. v. Pornchai Chaiseeha, CR19-140JLR SEATTLE, WASHINGTON 98101

(206) 553-7970
oC ee ND A SP WD YN

bBo wp Db HO HO ND HY ND HN FS Fe FF KF SE SE SEO ESE ee
oOo SN NWN NH FP WW NO KF COD OO FN DH FP W NYO KK OS

 

 

Case 2:19-cr-00140-JLR Document 15 Filed 08/14/19 Page 12 of 12

contained in this Plea Agreement, were made to induce Defendant to enter his plea of
guilty.

18. Statute of Limitations. In the event this Agreement is not accepted by the
Court for any reason, or Defendant has breached any of the terms of this Plea Agreement,
the statute of limitations shall be deemed to have been tolled from the date of the Plea
Agreement to: (1) thirty (30) days following the date of non-acceptance of the Plea
Agreement by the Court; or (2) thirty (30) days following the date on which a breach of
the Plea Agreement by Defendant is discovered by the United States Attorney’s Office.

19. Completeness of Agreement. The United States and Defendant
acknowledge that, except as to certain matters set forth during the plea colloquy in open
court, these terms constitute the entire Plea Agreement between the parties. This
Agreement binds only the United States Attorney’s Office for the Western District of
Washington. It does not bind any other United States Attorney’s Office or any other

office or agency of the United States, or any state or local prosecutor.

oe
Dated this “7 dayof__AbegeeT 2019.

PORNCHAT CHAISEEHA

Defendant

HERMANNS
Attorney for Defendant

MATTHEW DIGGS*
Assistant United States Attorney

 

PLEA AGREEMENT - 12 UNITED STATES ATTORNEY

. . 700 STEWART STREET, SUITE 5220
U.S. v. Pornchai Chaiseeha, CR19-140JLR SEATTLE, WASHINGTON 98101

(206) 553-7970
